Case: 20-10871     Document: 00515885391         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 3, 2021
                                  No. 20-10871                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Korey J. Jones,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-64-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Korey Jones pleaded guilty to one count of illegally possessing a
   firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On appeal, he
   challenges the district court’s denial of a motion to suppress evidence
   obtained during a search of his residence pursuant to a state-issued warrant.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10871      Document: 00515885391          Page: 2    Date Filed: 06/03/2021




                                    No. 20-10871


   Jones argues that the search warrant affidavit omitted material facts and that
   it lacked indicia of probable cause that contraband would be found at his
   residence.
          Reviewing the district court’s factual findings for clear error and legal
   conclusions de novo, United States v. Cavazos, 288 F.3d 706, 709 (5th Cir.
   2002), we hold that the affidavit provided sufficient facts to support the
   issuance of the warrant and that any omissions or misrepresentations therein
   were not material to the finding of probable cause. See United States v. Davis,
   226 F.3d 346, 351 (5th Cir. 2000); United States v. Satterwhite, 980 F.2d 317,
   321 (5th Cir. 1992).
          Accordingly, the district court’s judgment is AFFIRMED.




                                          2